Citation Nr: 0943539	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2001 to 
September 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claim. 

In April 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  When this claim was 
originally before the Board in June 2007, it was remanded for 
further development. 


FINDING OF FACT

The Veteran's low back disorder was incurred in, or caused 
by, his active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the 
Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The Veteran contends that his currently diagnosed low back 
disorder was caused by, or incurred during, active military 
service.  In the alternative, he contends that his currently 
diagnosed low back disorder was caused or aggravated by his 
service-connected pes planus.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Further, as noted above, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the Court's holding in Allen, which relates to 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 38 C.F.R. § 3.310(b).  The amendment 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

Additionally, certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As discussed below, 
however, there is no evidence in the Veteran's claims file of 
arthritis of the spine within one year of separation from 
service in September 2002, so the presumptive provisions of 
38 C.F.R. §3.307(a) and 3.309(a) for a chronic disease do not 
apply to this case.   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board noted in its June 2007 remand, the Veteran's 
service treatment records reveal that he complained of back 
pain in January 2002, when he was diagnosed with thoracic 
back strain, and in May 2002, the Veteran complained of leg 
numbness and low back pain.  The Board also noted that, only 
five months following separation from service, at his January 
2003 VA examination, the Veteran was diagnosed with chronic 
low back strain.  During this examination, the Veteran 
reported that he had begun having back pain during basic 
training.  X-rays taken at that time revealed mild narrowing 
of the joint space at L5 to S1 with eburnation of the 
posterior elements of L5 to S1, sclerotic change of the 
superior S1, and spina bifida occulta S1.    

In light of the above, because it is undisputed that 1) the 
Veteran reported back pain during service, 2) service 
connection is in effect for pes planus, and 3) the Veteran 
currently has a low back disability, the Board will focus on 
the evidence that pertains to whether this disability is 
related to service or to his service-connected disability.  
See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

At his March 2004 VA podiatry examination, the Veteran 
reported that his back pain had developed prior to his foot 
pain.  The examiner stated that it was not possible to say 
whether the Veteran's back pain occurred as a result of his 
foot problem; however, the examiner noted that the Veteran's 
gait pattern was likely changed as a result of his foot 
disability, which easily could have caused issues with his 
lower back, especially given his continued use of a leg cast 
and walker for the past two years.  

In March 2004, the Veteran was afforded a VA joints 
examination.  The examiner found no evidence of a low back 
disability, and instead noted that all diagnostic tests were 
negative and that the Veteran had a normal lordotic curve and 
normal range of motion of the spine.  The examiner went on to 
attribute the Veteran's back pain to his service-connected 
pes planus, stating that he had no primary difficulty with 
his lower back.  X-rays taken at that time revealed no 
interval changes since January 2003.  

A November 2003 treatment note indicates that the Veteran's 
foot pain ran up his shins and ended in low back pain.  
Additionally, during VA treatment in December 2005, the 
Veteran was noted to have chronic low back pain that could be 
secondary to his flat foot condition.  

During physical therapy in December 2006, the Veteran 
reported chronic, intermittent low back pain that began 
during active duty and had recently worsened.  The therapist 
noted that x-rays revealed mild narrowing at L5 to S1, and 
reported tenderness with muscle tightness at the lumbar 
paraspinals.  She diagnosed the Veteran with low back pain.  

In March 2007, the Veteran was noted to have persistent low 
back pain that radiated to his right leg.  Additionally, an 
April 2007 magnetic resonance imaging (MRI) of the lumbar 
spine revealed a small disk protrusion at L4 to L5.  In June 
2007, the Veteran was again noted to have chronic low back 
pain that could be secondary to his flat foot condition.  

During physical therapy in September 2007 and October 2007, 
the Veteran again reported having chronic, intermittent low 
back pain that began during active duty.  The therapist noted 
that x-rays showed narrowing at L5 to S1, and that an MRI 
showed small disc herniation at L4 to L5.   The therapist 
also noted tenderness with muscle tightness over the lumbar 
paraspinals, and diagnosed the Veteran with chronic, 
intermittent low back pain.   

In June 2007, the Board remanded the claim to afford the 
Veteran a VA examination to determine whether it was at least 
as likely as not that his low back condition had its onset 
during service or was related to his service-connected pes 
planus.  

In compliance with the Board's June 2007 remand instructions, 
in August 2007, the Veteran was afforded a VA spine 
examination.  After discussing the Veteran's pertinent 
history and the findings of his physical examination, the 
examiner diagnosed the Veteran with mild chronic intermittent 
thoracolumbar back sprain.  The examiner also provided the 
opinion that a relationship between the Veteran's foot 
disability and low back disability could not be solidly 
established, and as such, it was less likely than not that 
the symptoms described in the thoracolumbar spine bore a 
causal relationship to his service-connected bilateral pes 
planovalgus.  The August 2007 examiner did not provide an 
opinion as to whether the Veteran's low back disability was 
directly related to service.  

In November 2008, the Veteran was afforded another VA spine 
examination by the same examiner.  At the outset, the 
examiner indicated that he had reviewed the Veteran's claims 
file.  After discussing his pertinent history and the 
findings of his physical examination, the examiner diagnosed 
the Veteran with chronic, intermittent mild to moderate low 
back pain, and mild L5 to S1 disc protrusion with 
intermittent mild bilateral radiculopathy.  

In a June 2009, the examiner that saw the Veteran in August 
2007 and November 2008 provided an addendum opinion regarding 
the etiology of the Veteran's low back disorder.  In this 
regard, the examiner state that it was less likely than not 
that any diagnosed disorder of the Veteran's thoracolumbar 
spine was either caused or aggravated by his service-
connected bilateral pes planus.  Significantly, however, the 
examiner did not render an opinion regarding whether the 
Veteran's low back disability was directly related to 
service, including his complaints of back pain in service.

In compliance with the Board's September 2009 request for a 
VHA medical opinion, in October 2009, a specialist opinion 
regarding the etiology of the Veteran's low back condition 
was obtained.  At the outset, the VHA orthopedic surgeon 
reported that he had reviewed the Veteran's claims file.  
Based on this review, the specialist provided the opinion 
that there was reasonable medical certainty (50 percent 
probability or greater) that the Veteran's current low back 
disorder had its onset during service and was related in some 
degree to his history of thoracic strain during active duty.  
The specialist went on to state that this opinion was based 
entirely on the fact that the Veteran was seen on active duty 
with a complaint of back pain in January 2002 and had a 
recurrence of back pain in May 2002 while still on active 
duty.  He noted that there was no evidence of back pain prior 
to military service noted on his enlistment physical in 
August 2001.  Additionally, the specialist noted that 
subsequent x-rays taken in January 2003 revealed mild 
narrowing of the L5 to S1 disc space with eburnation of the 
posterior elements at L5 to S1, sclerotic change of the 
posterior aspect of S1, and spina bifida occulta S1.  The 
specialist stated that, although spina bifida occulta was a 
pre-existing congenital condition without any relationship to 
the subsequent development of degenerative changes, this 
condition was not generally associated with chronic or 
recurrent back pain.  

The specialist went on to state that he was unable to 
determine whether the Veteran's arthritis of the lumbar spine 
manifested between September 2002 and September 2003 because 
such an opinion would require comparison radiographs 
performed prior to and subsequent to the period of interest, 
which were not available.  

As to the Veteran's low back disability being secondary to 
his service-connected pes planus, the examiner provided the 
opinion that it was highly unlikely that the Veteran's 
chronic or recurrent low back disorder was caused by, or 
underwent any permanent increase in severity as a result of, 
his pes planus.  In this regard, the specialist pointed out 
that the Veteran's pes planus pre-dated his enlistment in 
service and was noted at the time of his enlistment 
examination, when he also reported having no reportable back 
pain.  The specialist went on to state that there was no 
orthopedic or podiatric literature that he was aware of that 
supported the conclusion that pes planus causes back pain.  

In short, the October 2009 VHA specialist concluded that it 
was at least as likely as not that the Veteran's current low 
back disorder had its onset during service and was related in 
some degree to his history of thoracic strain during active 
duty.  There is no contrary medical evidence of record.  The 
January 2003 examiner did not render an opinion as to the 
etiology of the Veteran's back condition.  Moreover, neither 
of the March 2004 examiners, nor the examiner that conducted 
the VA examinations in August 2007 and November 2008 provided 
an opinion regarding whether the Veteran's low back 
disability was directly caused by or incurred during service.  
Rather, these examiners only discussed whether the Veteran's 
low back disability was caused or aggravated by his service-
connected pes planus.  Therefore, the Board finds that the 
preponderance of the evidence is in favor of the Veteran's 
claim.  Accordingly, the Veteran's claim for service 
connection for a low back disability is granted.  


ORDER

Service connection for a low back disability is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


